DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 4/19/2021 is acknowledged.
4.	Claims 1-4, 6, 9-12, 20-25 and 27 have been cancelled.
5.	New claims 28-30 have been added.  
6.	Claims 5, 7, 8, 13-19, 26 and 28-30 are pending in this application.
7.	Claims 14-17, 19 and 30 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  
Please note: Instant claims 13 and 28 are drawn to the non-elected species of an agent to be administered.  However, during the search for the elected species of an agent to be administered, prior art was found for the non-elected species of an agent to be administered recited in instant claims 13 and 28.  Therefore, for the purpose of compact prosecution, claims 13 and 28 are examined in the current office action.
8.	Claims 5, 7, 8, 13, 18, 26, 28 and 29 are under examination.



Election/Restrictions
9.	Applicant’s election of peptide having the sequence PNFTQHVREQSLV (SEQ ID NO: 4) as species of an agent to be administered; albumin binding peptide as species of the molecular entity that increases plasma half-life; type 2 diabetes as species of condition to be treated; and injection recited in instant claim 18 as species of route of administering the agent from claims 14-19 in the reply filed on 4/19/2021 is acknowledged.  The Examiner telephoned Applicant’s representative, Janet M. MacLeod, on 4/22/2021 for clarification and discussion on the species election for an agent to be administered.  After further discussion, it is determined that an agent consisting of a peptide consisting of the amino acid sequence of SEQ ID NO: 4 linked to an albumin binding peptide as the elected species of an agent to be administered (see attached PTO-413B form).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is made Final in this office action.
The instant claims 5, 7, 8, 13-19, 26 and 28-30 are drawn to a method of treating diabetes or obesity in a subject comprising administering to the subject an agent comprising a peptide linked to a molecular entity that increases the plasma-half-life of the peptide, wherein the peptide consists of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10, wherein F is a phenylalanine, V is a valine, Q is glutamine, X1 is the amino acid P or V, X2 is the amino acid N or D, X3 is the amino acid T, N or R, X4 is the amino acid Q or I, X5 is the amino acid H or Y, X6 is the amino acid R or E, X7 is the amino acid E, D or N, X8 is the amino acid S, G or T, X9 is the amino acid L, A or R, 

Objections
10.	The specification is objected to for the following minor informality: The specification recites "This application is a Divisional of Application 15/579,988 filed December 6, 2017, which is…" on page 1, paragraph [0001] of instant specification.  However, US Application No. 15/579988 is currently granted US patent No. 10456442 B2.  Applicant is suggested to update the information about US Application No. 15/579988.
11.	The specification is objected to for the following minor informality: The specification recites "…a peptide having the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10, wherein F is a phenylalanine…X10 is the amino acid V, M or A (SEQ ID NO: 1)..” on page 2, paragraph [0008] and many others of instant specification.  
12.	The specification is objected to for the following minor informality: The specification recites "In an embodiment of the methods, the agent comprises a peptide X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10 having 90% or more sequence identity to (SEQ ID NO:4). In an embodiment of the methods, the agent comprises a peptide…having 90% or more sequence identity to (SEQ ID NO:5). In an embodiment of the methods, the agent comprises a peptide…having 90% or more sequence identity to (SEQ ID NO:6)" on page 5, paragraph [0028] and many others of instant specification.  Applicant is suggested to amend this recitation as "In an embodiment of the methods, the agent comprises a peptide X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10 (SEQ ID NO: 1) having 90% or more sequence identity to SEQ ID NO:4. In an embodiment of the methods, the agent comprises a peptide…having 90% or more sequence identity to SEQ ID NO:5. In an embodiment of the methods, the agent comprises a peptide…having 90% or more sequence identity to SEQ ID NO:6".
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
13.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amend claim 5 as “A method of treating diabetes or obesity in a subject in need thereof, comprising administering to the subject an agent comprising…the sequence (SEQ ID NO:1), wherein F is a phenylalanine…and X10 is the amino acid V, M or A effective to treat diabetes or obesity in the subject”. 

Rejections
Claim Rejections - 35 USC § 102(a)(1)
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 5, 7, 8, 13, 18, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al (US 2005/0026838 A1, filed with IDS). 
The instant claims 5, 7, 8, 13, 18, 26 and 28 are drawn to a method of treating diabetes or obesity in a subject comprising administering to the subject an agent comprising a peptide linked to a molecular entity that increases the plasma-half-life of the peptide, wherein the peptide consists of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10, wherein F is a phenylalanine, V is a valine, Q is glutamine, X1 is the amino acid P or V, X2 is the amino acid N or D, X3 is the amino acid T, N or R, X4 is the amino acid Q or I, X5 is the amino acid H or Y, X6 is the amino acid R or E, X7 is the amino acid E, D or N, X8 is the amino acid S, G or T, X9 is the amino acid L, A or R, and X10 is the amino acid V, M or A (SEQ ID NO: 1) effective to treat diabetes or obesity in a subject.  
in vivo, for example, page 42, paragraph [0340] to page 44, paragraph [0349]; and page 74, Example 10.  The Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al meets the limitations of the agent recited in instant claims 5, 7, 8 and 13.  And in the broadest reasonable interpretation, the amino acids other than the amino acids 31-43 of SEQ ID NO: 2 of hFGF-13 in the Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al is the linker recited in instant claim 28.  Greene et al also teach a method of treating diabetic ulcers in a mouse model of human type II diabetes, comprising topically administering to the subject hFGF-13 at a dose ranging from 4 mg to 500 mg per wound per day for 8 days, for example, pages 99-100, paragraphs [0927]-[0934].  With regards to treating diabetes, the instant specification discloses that “As used herein, "treating" a diabetes means that one or more symptoms of the disease, such as the diabetes itself, or a resultant symptom of the diabetes such as blindness, heart damage, lower limb ischemia or other parameters by which the disease is characterized, are reduced, 
.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 5, 7, 8, 13, 18, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (US 2005/0026838 A1, filed with IDS) in view of Jacobs (US 2013/0316952 A1). 

Greene et al, throughout the patent, teach human fibroblast growth factor 13 (hFGF-13) with the amino acid sequence of SEQ ID NO: 2; and methods of using hFGF-13 for diagnosing and treating disorders related to it, for example, Abstract; Figures 1 and 2; page 1, paragraph [0002]; page 3, paragraphs [0024], [0028] and [0031]; and pages 108-109, SEQ ID NO: 2.  The hFGF-13 of SEQ ID NO: 2 in Greene et al comprises the amino acid sequence PNFNQYVRDQGAM (amino acids 31-43 of SEQ ID NO: 2, which reads on the peptide consisting of the amino acid sequence of instant SEQ ID NO: 1, 2 or 3).  Greene et al further teach modifying hFGF-13 by either PEGylation or fusing to albumin to increase the circulating time of hFGF-13 in vivo, for example, page 42, paragraph [0340] to page 44, paragraph [0349]; and page 74, Example 10.  The Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al meets the limitations of the agent recited in instant claims 5, 7, 8 and 13.  And in the broadest reasonable interpretation, the amino acids other 
The difference between the reference and instant claims 5, 7, 8, 13, 18, 26, 28 and 29 is that the reference does not explicitly teach the limitation of instant claim 29.
However, Jacobs, throughout the patent, teaches that in addition to PEG and albumin taught in Greene et al, albumin binding domain/peptide can be used to increase the serum half-life of therapeutical molecules; and fusion protein comprising such albumin binding domain/peptide, for example, Abstract; page 1, paragraph [0002] to page 2, paragraph [0009]; and page 2, paragraph [0016].
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Greene et al and Jacobs to develop a method of treating type II diabetes in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a fusion protein comprising hFGF-13 and albumin binding domain/peptide via injection or topical application.  

A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Greene et al and Jacobs to develop a method of treating type II diabetes in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a fusion protein comprising hFGF-13 and albumin binding domain/peptide via injection or topical application.

Examiner's Notes
19.	With regards to an agent consisting of a peptide consisting of the amino acid sequence of SEQ ID NO: 4 linked to an albumin binding peptide as the elected species of an agent to be administered, Li et al (Cancer Letters, 2013, 339, pages 226-236) teach peptide 8b-13 consisting of the amino acid sequence PNFTQHVREQSLV (identical to the peptide of instant SEQ ID NO: 4) inhibits the biological activity of FGF8b nd paragraph; Figure 6; and page 10, the 5th paragraph.  Therefore, there is no teaching, motivation, or other type of suggestion to treating diabetes and/or obesity with an agent consisting of the peptide 8b-13 in Li et al linked to a molecular entity that increases the plasma half-life of such peptide.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658